 

Exhibit 10.1

 

COMBIMATRIX CORPORATION

 

AMENDED AND RESTATED
2017 EXECUTIVE PERFORMANCE BONUS PLAN

 

Purpose

 

Pursuant to the authority granted under CombiMatrix Corporation Compensation
Committee Charter, the Compensation Committee (the “Committee”) of CombiMatrix
Corporation (the “Company” or “our”) has adopted this 2017 Executive Performance
Bonus Plan (the “Plan”) effective as of January 1, 2017. The purpose of this
Plan is to motivate executives to achieve the Company’s objectives and to
minimize turnover for participants. The Plan is intended to permit the payment
of bonuses that qualify as performance-based compensation under Internal Revenue
Code Section 162(m).

 

Structure

 

The overall performance bonuses for the CEO and CFO shall be 60% and 50% of base
salary, respectively. These performance bonuses shall be allocated to the
achievement of three separate target components as follows: (T1) 30% tied to the
achievement of our 2017 budgeted revenue; (T2) 30% tied to achievement of our
2017 budgeted EBITDA loss, and (T3) 40% tied to our 2017 budgeted operating cash
burn. Also, the T1 and T2 targets are divided evenly between achieving
semi-annual targets, and T3 is divided evenly between target achievement
equaling the sum of Quarters 1 through 3 of 2017 and achievement of the Quarter
4 target. Targets T1 and T2 also include three tiers of achievement in order to
encourage higher levels of performance.

 

Eligible Executives

 

The following executives are eligible for this program:

 

Mark McDonough, CEO

Scott Burell, CFO

 

Payments

 

In order to receive a bonus, the participant must be employed by CombiMatrix at
the time bonuses are calculated and paid. The semi-annual bonus calculations
will be finalized once the Company’s June 30, 2017 financial statements are
prepared and reported to the Committee. The annual bonus calculations will be
finalized once the Company’s auditors have completed their year-end audit in
early 2018. If semi-annual bonus targets are achieved, payments will be made
within 75 days of June 30, 2017. If annual bonus targets are achieved, payments
will be made within 75 days of December 31, 2017. However, in order to obtain
the full amount of the annual targets, the mid-year interim targets described
above must also be achieved. In other words, if the interim, mid-year targets
described above are achieved but the second half and year-end targets are not
achieved, only a semi-annual bonus will be paid based on achievement of the
mid-year targets, and there will be no annual bonus. Conversely, if the mid-year
targets are not achieved but the second half and annual targets are achieved,
the annual bonus computations and amounts will be based on achievement of the
second half and annual targets only.

 

Also, for the T1 and T2 targets, bonus payments will be computed on a pro rata
basis of achievement if the bonus target achieved falls between the three tiers.
In no event shall bonuses be computed or paid if the first target tier is not
achieved, nor shall bonus amounts exceed the third tier of each Target.

 

Compensation Committee Discretion

 

The Compensation Committee retains the latitude to adjust or eliminate the award
due to unforeseen circumstances. There is also potential for additional
discretionary awards for faster reduction (i.e., over-achievement) in operating
cash burn. Also, in order to obtain approval by the Compensation Committee for
payout of bonuses under the Plan, expense ratios, gross margin targets and cash
reimbursement need to be generally comparable to those defined in the 2017
consolidated budget that was approved by the Board of Directors on December 16,
2016. The Committee wishes to encourage management and will not withhold
approval if there is substantial performance improvement during 2017.

 

Respectfully submitted,

 

THE COMPENSATION COMMITTEE

CombiMatrix Corporation

 

   

  

 

